      Case 1:20-cr-20036-JEM Document 4 Entered on FLSD Docket 01/30/2020 Page 1 of 1

                                              M IN UTE O RD ER                                                                Page5
                                       M agistrate Judge Lisette M .Reid
                 AtkinsBuildingCourthouse-3rdFloor                                     Date:1/30/2020 Time:2:00p.m.
Defendant: NELKYS TABARES                       J#:26097-104      case #: 20-20036-CR-M ARTINEZ
AusA: f
      ..e                      P/ ,
                                  w .(xK;                   Attorney:
Violation: CONSP/COMMI
                     TMON LAUNDERING                            Surr/ArrestDate:1/30/2020                          YOB:1977

proceeding:lni
             tialAppearance                                            oAAppt:ywe'a b oow+,zv
Bond/PTD Held:C Yes                o        Recom mended Bond:
Bond Setat:                                                            Co-signed by:
 C Surrenderand/ordonotobtainpassports/traveldocs                             Language'      .              n'
                                                                                                             Y6
 1-    eporttoPTSas directed or
                    -     .-   -
                                                   x'saweek/monthby           Disposition'
                                                                                         .
      phone:            k'saweek/monthinperson                                -                  M-AJ...
                                                                                                       C                      .
      Random urinetestingbyPretrial                                           i
 C Services
      Treatm entasdeem ed necessary
 C Refrainfrom excessiveuseofalcohol                                          * =                œF        :
 r Participate in mentalhealth assessm ent& treatm ent
 Nr Maintainorseekfull-timeemployment/education                                    -    (                 2-
 Nr Nocontactwithvictims/witnesses,exceptthroughcounsel                       *          *
                                                                                                                   -                  G
 1- Nofirearms                                                                                        < -zyg.V                    &
                                                                                                                                  *
                                                                                                      A      * .. .                       v
 r- Notto encumberproperty                                                    O X                     '
                                                                                                      M            -#-
 Nr Maynotvisittransportationestablishments                                   7                             .
      HomeConfinement/ElectronicMonitoringand/or
      Curfew              pm to               am ,paid by                 -                      .
                                                                                  N> G                             ave
   Allow ances:M edicalneeds,courtappearances,attorney visits                           ollty pjea enjered r
 r                                                           ,                           ,
   religious,em ploym ent                                                         standing olscovery ortfer rect?estpd A
                                                                                                                          .

Sr Travelextendedto:                                                           yjmefromtoda
Nr other:                                                                                   yto
                                                                               from speedyTrialclock
                                                                                                                         excluded
NEXT COURT APPEAM NCE     oate:               Tim e:          ludge:                                      Place:
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
StatusConference R :
D.A.R./#Jo@ta@ jW :11 :pW                                          Timeincourt: #D
                                        s/LisetteM .Reid                                              MagistrateJudge
